Case 1:20-cv-00182-GNS-HBB Document 19 Filed 05/12/21 Page 1 of 5 PageID #: 157




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                  BOWLING GREEN DIVISION

 CLEVE EASTERLING                    )
                                     )     Civil Action No. 1:20-cv-182-GNS-HBB
                         Plaintiff   )          ELECTRONICALLY FILED
 v.                                  )
                                     )
                                     )
 WILLIAM J. JONES and                )
 OLD DOMINION FREIGHT LINE, INC. )          Removed from:
                                     )      Warren Circuit Court
                         Defendants )       Case No. 20-CI-01117
 ______________________________________________________________________________

                REPORT OF FED.R.CIV.P.26(F) PLANNING MEETING
 ______________________________________________________________________________

           Comes the Plaintiff, Cleve Easterling, by counsel, and the Defendants, William J. Jones and

 Old Dominion Freight Line, Inc., by counsel, and respectfully submit their Fed. R. Civ. P. 26(f)

 Report.

           1.     Pursuant to D.N. 16 and Fed. R. Civ. P. 26(f), a meeting was held by teleconference

 on May 11, 2021.

           2.     Fed. R. Civ. P. 26(a)(1) Disclosures. The parties do not anticipate any changes in

 form, or requirements of mandatory disclosures under Fed. R. Civ. P. 26(a). The Parties agree that

 Fed. R. Civ. P. 26(a)(1) Initial Disclosures will be exchanged on or before June 4, 2021.

           3.     Discovery Subjects. The parties anticipate discovery focusing on the following

 subjects: Claims of the Plaintiff, Defenses of the Defendants, Damages and possibly Expert

 Testimony.

           4.     Electronically Stored Information. The Parties do not presently anticipate any

 disputes or issues arising from or relating to the disclosure or discovery of information stored

 electronically or on computer-based media. Disclosure of electronically stored information will
Case 1:20-cv-00182-GNS-HBB Document 19 Filed 05/12/21 Page 2 of 5 PageID #: 158




 be handled in accordance with the Fed. R. Civ. Pro. Categories of electronically stored information

 sought will be produced in the form of CDs, email attachments, or other appropriate media. To the

 extent any party asserts during discovery that it is necessary for electronically stored information

 to be produced in some other format, the Parties agree to mutually work toward a reasonable

 resolution of any such request. If the Parties are unable to agree and/or disputes arise regarding

 electronically stored information, the Parties will submit them to the Court. The Parties are aware

 of their respective obligations to preserve electronically stored information.

        5.      Parties’ agreement as to claims of privilege or protection as trial preparation

 materials asserted after production. The Parties do not foresee that any Order will be necessary

 regarding claims of privilege/protection as to trial preparation materials asserted after production.

 Pursuant to 28 U.S.C. § 636(b)(1)(A), all discovery disputes will be referred to the United States

 Magistrate Judge for resolution. Discovery disputes shall be resolved in the following manner:

 (1) Parties shall first meet and/or confer in an attempt to resolve disputes between themselves,

 without judicial intervention; (2) If the Parties are unable to resolve such disputes informally, they

 shall attempt to resolve their disagreements by telephone conference with the Magistrate Judge;

 (3) If, and only if, the Parties are unable to resolve their disputes after conference with the

 Magistrate Judge, they may file appropriate written motions with the Court. Any written motion

 regarding discovery shall include the certification required by Rule 37(a)(2)(A), if applicable.

        6.      Completion of Discovery. The parties agreed that discovery, except as provided

 in sub-paragraphs (a) below, should be completed on or before November 1, 2021. This includes

 depositions, interrogatories, requests for production of documents, and requests for admissions.

                (a)     Expert Witness Disclosure. The parties have agreed that Plaintiff shall

 disclose its expert(s) information, in accordance with Fed. R. Civ. P. 26, on or before March 15,




                                                 -2-
Case 1:20-cv-00182-GNS-HBB Document 19 Filed 05/12/21 Page 3 of 5 PageID #: 159




 2022. Defendant’s expert reports shall be disclosed, in accordance with Fed. R. Civ. P. 26, on or

 before May 16, 2022. All expert witness depositions must be completed on or before July 15,

 2022.

         7.     Limitations Imposed by the Fed. R. Civ. Pro. The parties do not presently

 anticipate any limitations on discovery or any changes in the discovery limitations imposed by the

 Fed. R. Civ. Pro. or the Local Rules of this Court

         8.     Trial Date. The parties anticipate this case being ready for trial in late Fall of 2022

 and lasting approximately three (3) to five (5) days.

         9.     Addition of Parties/Amendment of Pleadings. The parties agree that motions for

 leave to add parties or to amend pleadings should be filed on or before November 1, 2021.

         10.    Dispositive Motions. The parties agree that Motions for Summary Judgment or

 other dispositive motions should be filed on or before June 1, 2022.

         11.    Class Certification. This is not a class-action Complaint.

         12.    Referral of this case to the United States Magistrate Judge: the parties have

 conferred and do not consent to the case being referred to the United States Magistrate Judge for

 all purposes in the case, including trial, entry of a final judgment, and all post judgment

 proceedings, pursuant to Title 28 United States Code, Section 636(c) and Rule 73 of the Federal

 Rules of Civil Procedure and LR 73.1.

         13.    Settlement. The parties have discussed, in good faith, the possibility of settlement.

 It appears unlikely that a prompt settlement can be reached prior to the parties conducting

 discovery. After discovery is conducted, the parties believe there may be a reasonable chance for

 settlement.




                                                 -3-
Case 1:20-cv-00182-GNS-HBB Document 19 Filed 05/12/21 Page 4 of 5 PageID #: 160




                                               Respectfully Submitted,

                                               /s/ Rebecca L. Burroughs
                                               REBECCA L. BURROUGHS
                                               WARD, HOCKER & THORNTON, PLLC
                                               Hurstbourne Place, Suite 700
                                               9300 Shelbyville Road
                                               Louisville, Kentucky 40222
                                               (502) 583-7012
                                               (502) 583-7018 (Fax)
                                               Rebecca.Burroughs@whtlaw.com
                                               Counsel for Defendants Charter Communications,
                                               LLC, Charter Communications, Inc., and Spectrum
                                               Advanced Services, LLC

                                               /s/ Lindsey Goetz (with permission)
                                               Justin B. May
                                               Lindsey Goetz
                                               4917 Dixie Highway
                                               Suite L
                                               Louisville, KY 40216
                                               jmay@dixielawgroup.com
                                               lgoetz@dixielawgroup.com
                                               (502) 290-2397 - Telephone
                                               (502) 449-9774 – Fax
                                               Counsel for the Plaintiff

                                          CERTIFICATE

        I hereby certify that on the 12th day of May, 2021, I electronically filed the foregoing
 document with the Clerk of the Court by using the CM/ECF System, and the foregoing document
 was served electronically in accordance with the method established under this Court’s CM/ECF
 Administrative Procedures upon all parties in the electronic filing system in the case by electronic
 mail including:

 Justin B. May, Esq.
 Lindsey Goetz, Esq.
 4917 Dixie Highway
 Suite L
 Louisville, KY 40216
 jmay@dixielawgroup.com
 lgoetz@dixielawgroup.com
 (502) 290-2397 - Telephone
 (502) 449-9774 – Fax
 Counsel for the Plaintiff




                                                -4-
Case 1:20-cv-00182-GNS-HBB Document 19 Filed 05/12/21 Page 5 of 5 PageID #: 161




                                    /s/ Rebecca L. Burroughs
                                    GENE F. ZIPPERLE, JR.
                                    REBECCA L. BURROUGHS
                                    Counsel for Defendant William Jones and
                                    Old Dominion Freight Line, Inc.




                                     -5-
